Citation Nr: 0025759	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-15 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral varicose veins from April 1, 1995 to 
January 11, 1998; and evaluations higher than 10 percent each 
for varicose veins of the right and left legs from January 
12, 1998.  

2.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.

3.  Entitlement to an initial compensable evaluation for a 
scar resulting from removal of right breast cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had verified active military service from 
February 1979 to March 1995.
She had almost six years of additional earlier service, which 
has not been verified.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 decision of Houston RO that 
granted service connection for scars resulting from the 
removal of cysts from the breasts, bilateral varicose veins, 
and bilateral pes planus.  The RO assigned a noncompensable 
(zero percent) rating for each of those disabilities, but 
assigned a 10 percent rating was assigned for multiple 
noncompensable disabilities, under the provisions of 
38 C.F.R. § 3.324, effective from April 1, 1995 (the day 
following her discharge from active military service).  The 
veteran appealed that decision, claiming entitlement to a 
higher rating.  

The Board notes that while the RO has adjudicated the instant 
claims as ones increased ratings, the Board has 
recharacterized the issues in light of the distinction noted 
by the United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals) 
(Court) in Fenderson v. West, 12 Vet. App. 119 (1999).  
During the pendency of the appeal, the RO assigned a 10 
percent evaluation for bilateral varicose veins, effective 
from the date of the grant of service connection, and later 
assigned separate 10 percent evaluations for each leg from 
January 12, 1998; that issue has been characterized to 
reflect such actions.  Moreover, inasmuch as higher 
evaluations are available this condition, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim remains viable on appeal.  See 
Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 
38 (1993). 

In various statements and during her June 2000 hearing before 
the undersigned Veterans Law Judge, the veteran asserted that 
she "should be rated" for a knee disability.  However, as 
the RO has not adjudicated any claim for a knee disability, 
this matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Since the effective date of the grant of service 
connection for varicose veins, the condition has been 
manifested by slightly enlarged veins of the left ankle and 
behind the right knee with complaints of pain after extensive 
walking.

2.  Since the effective date of the grant of service 
connection, the veteran has had bilateral pes planus 
manifested by mild symptoms relieved by arch supports with a 
small callosity under the fourth metatarsal of the left foot.

3.  Since the effective date of the grant of service 
connection, the veteran's residuals of removal of right 
breast cysts have consisted of an asymptomatic right breast 
scar.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral varicose veins prior to January 12, 1998 are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).

2.  The criteria for a rating in excess of 10 percent for 
varicose veins of each left from January 12, 1998 are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1999).

3.  The criteria for a compensable rating for bilateral pes 
planus are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (1999).

4.  The criteria for a compensable rating for a scar 
resulting from removal of right breast cysts are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal that in January 1988 the 
veteran was found to have dimpling of the upper outer 
quadrant of the right breast.  Examination revealed no 
masses, discharge or axillary adenopathy.  There was a 
questionable area of slight flattening.  Mammography in March 
1988 revealed moderate fibrocystic disease as well as 
glandular stroma in the breasts.  There were occasional small 
densities of fibrocystic disease with discrete boarders.  A 
biopsy was done and the pathology diagnosis was benign breast 
tissue with focal adenosis.  In June 1988 it was reported 
that the right breast scar was healing well with no masses, 
but some tenderness.

On separation examination in November 1994 the veteran's 
complaints included a hard spot on the ball of the left foot.  
She reported that she had a cyst of the right breast removed 
in March 1988.  She stated that she had varicose veins 
beginning in 1975.  Examination revealed a 1/2 inch surgical 
scar of the lateral right breast.  There were mild 
varicosities of both lower extremities.  There was mild 
bilateral pes planus with a small callosity under the fourth 
metatarsal of the left foot.  

In December 1994 the veteran complained of varicose veins 
with throbbing pain in the right upper thigh.  Examination 
revealed no varicose veins and good pulses in the legs.

In a rating action in November 1995 the RO granted service 
connection for scars resulting from the removal of cysts from 
the breasts, bilateral varicose veins, and bilateral pes 
planus.  A zero percent rating was assigned for each of those 
disabilities and a 10 percent rating was assigned for 
multiple non-compensable disabilities under the provisions of 
38 C.F.R. § 3.324.  Those ratings were based on the evidence 
contained in the service medical records.

On VA examination in June 1998 the veteran reported that she 
first noticed a vein on the lateral side of her left ankle 
and another behind her knee in 1974 while stationed at Ft. 
Bragg.  She stated that in 1979 she was on her feet a large 
amount of time and began to have some tenderness and burning 
in the area of the vein on the left ankle and behind the 
right knee.  She reported that she could walk several miles 
without difficulty.  Examination revealed that there was an 
enlarged varicose vein over the lateral malleolus of the left 
ankle and another palpable varicose vein palpable behind the 
right knee.  Dorsalis pedis pulses were palpable.  There were 
no skin changes related to stasis and there were no other 
palpable varicose veins in the lower extremity.  She had no 
history of ulcers or phlebitis.  The diagnosis was varicose 
veins behind the left ankle and behind the right knee without 
history of phlebitis and with essentially normal arterial 
circulation.

On VA examination in May 1999 it was reported that the 
veteran had a varicose vein about the size of a lead pencil 
on the posterolateral malleolus of the left leg.  There was 
also an enlarged vein behind the right knee.  There were no 
skin changes, rashes or stasis dermatitis.  The dorsalis 
pedis pulse was palpable.  The pertinent diagnosis was 
varicose veins of the left ankle and right posterior knee, 
mild, with complaints of aching and burning sensation on 
standing or walking for long periods of time.  

In a rating action in June 1999 the RO assigned a 10 percent 
rating for bilateral varicose veins effective from April 1, 
1995 through January 11, 1998 and a 10 percent rating for 
varicose veins of each leg effective January 12, 1998.

The veteran testified at a hearing before the undersigned 
member of the Board at the RO in June 2000.  She stated that 
her breast became tender and sore before her menstrual cycle.  
She related that if she did a lot of standing or walking the 
soles of her feet became painful.  She indicated that she 
used arch supports and that they helped.  She also stated 
that she had spasms in her feet 2 or 3 times a month.  She 
was not receiving any treatment for her feet.  She reported a 
callus on the left foot.  She stated that the varicose vein 
on the outer side of her left ankle sometimes popped out and 
caused a warm, burning feeling.  She indicated that the 
symptoms were brought on by a lot of standing or walking, 
that she was not receiving any ongoing treatment for her 
varicose veins.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995). 

Before proceeding with its analysis of the veteran's claims, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held, the rule of Francisco v. 
Brown (7 Vet. App. 55 (1994)), that the current level of 
disability is of primary importance when assessing an 
increased rating claim, applies.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."

In this case, the RO has issued a statement of the case and a 
supplemental statement of the case that do not explicitly 
reflect consideration of the propriety of the initial 
ratings, or include discussion of whether "staged rating" 
would be appropriate with respect to any of the veteran's 
disabilities.  However, the Board does not consider it 
necessary to remand any of the claims to the RO for issuance 
of a statement of the case specifically to address "staged 
rating."  After the decision granting service connection and 
assigning initial ratings for the issues under consideration, 
the RO's subsequent decisions reflect consideration of 
additional evidence under the applicable rating criteria at 
the time.  Thus, the RO effectively considered the 
appropriateness of its initial evaluation under the 
applicable rating criteria in conjunction with the submission 
of additional evidence at various times during the pendency 
of the appeal.  The Board considers this to be tantamount to 
a determination of whether "staged ratings" were 
appropriate.  For example, in this case, the originally 
assigned a zero percent rating for each disability, but 
granted a combined 10 percent rating under the provisions of 
38 C.F.R. § 3.324.  Subsequently, a 10 percent rating was 
assigned for bilateral varicose veins for the period from 
April 1, 1995, the date of the initial grant of service 
connection for varicose veins through January 11, 1998, and a 
10 percent rating for each leg for varicose veins was 
assigned effective January 12, 1998 under revised provisions 
of the rating schedule which became effective on that date.  
Thus, the Board finds that a remand of these matters for the 
RO to explicitly consider "staged rating" would not produce 
a markedly different analysis on the RO's part, or give rise 
to markedly different arguments on the veteran's part.

A.  Varicose Veins 

As noted above, during the pendency of the veteran's appeal, 
the regulatory criteria for evaluating varicose veins, set 
forth at 38 C.F.R. § 4.104, Diagnostic Code 7120, were 
revised, effective January 12, 1998.  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
In this regard, the General Counsel of VA has recently held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000). 

Under the provisions of the rating schedule in effect prior 
to January 12, 1998, a 10 percent rating was provided for 
bilateral or unilateral varicose veins where there were 
moderate varicosities of superficial veins below the knees, 
with symptoms of pain and cramping on exertion.  A 30 percent 
rating is provided for moderately severe bilateral varicose 
veins involving superficial veins above and below the knees 
with varicosities of the long saphenous ranging in size from 
1 to 2 cm. in diameter and symptoms of pain or cramping on 
exertion and no involvement of the deep circulation system.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1997).  

Under the provisions of the rating schedule that became 
effective January 12, 1998, the evaluations provided for 
varicose veins are for involvement of a single extremity.  If 
more than one extremity is involved, each extremity is 
evaluated separately and combined (under Sec. 4.25), using 
the bilateral factor (Sec. 4.26), if applicable.  A 10 
percent rating is provided where there is intermittent edema 
of the extremity or aching and fatigue in the leg  after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or by use of compression hosiery.  
A 20 percent rating is provided where there is persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema.  
38 C.F.R. § 4.104, Diagnostic Code 7120 (1999).

Following a review of the evidence, the Board finds that 
since the effective date of the grant of service connection 
for varicose veins, the condition has been manifested by 
slightly enlarged veins of the left ankle and behind the 
right knee with complaints of pain after extensive walking.  

At the time of the veteran's examination for separation from 
service, the veteran reportedly had mild varicosities of both 
lower extremities.  In December 1994, she complained of 
varicose veins with throbbing pain in the right upper thigh.  
There was no evidence of involvement of superficial veins 
above the knees or of varicosities of the long saphenous as 
large as 1 cm. in diameter nor was there evidence of 
involvement of the deep circulation system.  Accordingly, the 
Board finds no basis for assigning the next higher, 30 
percent rating for bilateral varicose veins under the then 
applicable provisions of the rating schedule.  While the 
former criteria also provided for evaluations of 50 percent 
(for severe bilateral varicose veins) and 60 percent (for 
pronounced bilateral varicose veins), in view of the findings 
noted above, it logically follows that the former criteria 
for a rating in excess of 30 percent likewise are not met. 

On VA examinations in 1998 and 1999 show that the veteran's 
varicose veins were manifested by a varicose vein about the 
size of a lead pencil on the posterolateral malleolus of the 
left leg and an enlarged vein behind the right knee with 
complaints of aching and burning sensation on standing or 
walking for long periods of time.  There is no evidence of 
persistent edema or any skin changes.  On the facts, the 
veteran is not entitled to any higher evaluation for varicose 
veins under the former criteria.  While, with respect to 
revised criteria that became effective January 12, 1998, a 10 
percent rating is warranted for each leg as of that date, the 
criteria for a rating for at least the next higher, 20 
percent, evaluation for either leg simply are not met.  While 
the revised version of the rating schedule also provides for 
higher ratings of 40, 60 or 100 percent for persistent or 
board-like edema and other symptoms, in view of the above 
discussion, it follows that the criteria for such a rating 
for either leg likewise is not met.  

B.  Bilateral Pes Planus

A zero percent rating is provided for pes planus productive 
of mild symptoms relieved by built-up shoes or arch supports.  
A 10 percent rating is provided where there are moderate 
symptoms with the weight bearing line over or medial to the 
great toe, inward bowing of the tendo achillis and pain on 
manipulation and use of the feet.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (1999).

During service, the veteran was shown to have mild bilateral 
pes planus with a small callosity under the fourth metatarsal 
of the left foot.  During her hearing on appeal she stated 
that she used arch supports and that they helped.  She also 
stated that she had spasms in her feet 2 or 3 times a month 
and a callus on the left foot.  She was not receiving any 
treatment for her feet.  The Board finds that these symptoms 
are consistent with the initial and current noncompensable 
evaluation assigned for that condition.  Since there is no 
evidence of any significant foot deformity and the veteran 
reported that her symptoms were relieved by arch supports, 
the Board finds no basis for assigning the minimum 
compensable rating of 10 percent for pes planus at any stage 
since the grant of service connection in this case.  While 
the rating schedule also provides for 30 and 50 percent 
ratings for pes planus, in view of the foregoing, it 
logically follows that the veteran also does not meet the 
criteria for any higher evaluation for pes planus at any 
stage since the grant of service connection for bilateral pes 
planus.  

C.  Scars

The veteran's postoperative residuals of surgery to remove 
cysts from her right breast consist of a 1/2 inch surgical scar 
of the lateral right breast.  While the veteran has indicated 
that "lactation" has not been considered in her claim, 
there is no evidence whatsoever that the appellant 
experiences functional loss associated with lactation as a 
residual of the right breast cyst removal.  The medical 
evidence demonstrates that residuals of the in-service 
surgery consist only of the above-referenced scar.

The veteran's right breast scar has been evaluated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805, 
pursuant to which scars are evaluated based on the limitation 
of function of the part affected.  However, to give the 
veteran every consideration, the Board has considered other 
potentially applicable diagnostic codes in evaluating her 
disability.  

Under Diagnostic Code 7800, a noncompensable rating is 
warranted for superficial scars which are on the head, face 
or neck and are slightly disfiguring, and a 10 percent 
evaluation is warranted for scars that are moderately 
disfiguring.  Pursuant to Diagnostic Codes 7803 and 7804, a 
10 percent evaluation also warranted for superficial scars 
that are tender and painful on objective demonstration, or 
poorly nourished with repeated ulceration.  Where the 
schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).  

In this case, the veteran's scar is not on the head, face or 
neck.  There is no evidence of tenderness, pain, poor 
nourishment, or ulceration.  In fact, the right breast scar 
is and has been shown to be completely symptomatic.  Under 
these circumstances, the Board must conclude that the 
criteria for a minimum 10 percent evaluation has not been met 
any stage since the grant of service connection, and that the 
current noncompensable evaluation is appropriate.  

D.  Conclusion

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that any of the veteran's 
disabilities currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation at any stage since 
the grant of service connection on an extra-schedular basis.  
In this regard, the Board notes that none of the disabilities 
is objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that the 
claims for higher evaluations must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

An initial rating in excess of 10 percent for bilateral 
varicose veins from April 1, 1995, through January 11, 1998, 
is denied.

A rating in excess of 10 percent for varicose veins of the 
right or left leg from January 12, 1998, is denied.  

A compensable rating for bilateral pes planus is denied.  

A compensable rating for a scar resulting from removal of 
right breast cysts is denied.  


REMAND

In the rating decision on appeal, the RO denied service 
connection for several disabilities on the basis that the 
claims were not well grounded.  In her notice of 
disagreement, it appears that the veteran expressed her 
dissatisfaction with the denial of service connection for 
knee and back problems and for fallopian tubes.  Moreover, on 
her substantive appeal (via a VA Form 9) dated in March 1996 
(and later, during her hearing before the Board), the veteran 
again raised contentions concerning the denial of service 
connection for knee and back problems and for blocked 
fallopian tubes.  As noted in the Introduction, above, 
although the RO has not adjudicated a claim for any knee 
disorder, service connection for low back condition and for a 
disability affecting the fallopian tubes was denied in 
November 1995.  However, no statement of the case has been 
issued with regard to those issues.  Under these 
circumstances, such action should be accomplished on remand.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should issue to the veteran a 
statement of the case as regards the 
denial of the claims for service 
connection for a low back condition and 
disability involving the fallopian tubes, 
and furnish her with a VA Form 9 (Appeal 
to the Board of Veterans' Appeals).  If 
and only if the veteran timely files a 
substantive appeal on those issues should 
they be certified to the Board. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These matters must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals


 

